Citation Nr: 1207930	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss prior to August 15, 2011.

2.  Entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss as of August 15, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 1957 to June 1964, from February 1965 to February 1966, including a period of active duty for training (ACDUTRA) from June 4, 1965 to June 18, 1965. 

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an August 2005 rating decision in which the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 20 percent rating, effective March 3, 2004.  The Veteran appealed the assignment of the 20 percent evaluation. 

In October 2010 and June 2011, the case was remanded for additional notice and development.  It is now before the Board for further appellate consideration.

In August 2011, the RO increased the disability rating for bilateral hearing loss to 50 percent, effective August 15, 2011.  The Veteran has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  


FINDINGS OF FACT

1.  For the period prior to August 15, 2011, a VA examination revealed that the Veteran had no more than Level X hearing loss in the right ear and Level III hearing loss in the left ear.  

2.  For the period since August 15, 2011, a VA examination revealed that the Veteran had no more than Level X hearing loss in the right hear and Level VI hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  For the period prior to August 15, 2011, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155,  5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2011).

2.  For the period since August 15, 2011, the criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155,  5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, initial ratings, and effective dates have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records and VA medical records.  A private treatment record also has been associated with the claims file.  The Veteran was provided with VA audiological evaluations in May 2005 and August 2011.  In the examination reports, the examiner described functional effects related to the hearing loss disability, and, throughout the course of this appeal, the Veteran has described his hearing loss and its impact on social and occupational situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Board remanded this claim in October 2010 and June 2011 to provide the Veteran with an examination because the Veteran had alleged his hearing loss had worsened since the May 2005 audiological evaluation.  The Veteran failed to report to a scheduled VA examination in December 2010.  When the case came back to the Board, the Veteran argued that the case should be remanded, as he had informed VA of his inability to attend the December 2010 VA examination and ask that an examination be rescheduled.  That was the purpose of the June 2011 remand.  The examination was conducted in August 2011, and the Veteran has not argued that the evaluation was inadequate.  The Board finds that there was substantial compliance with the October 2010 and June 2011 remands. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 C.F.R. § 1155.  Evaluation of a service-connected disability requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27. 

In the August 2005 rating decision on appeal, the RO granted entitlement to service connection for bilateral hearing and assigned a 20 percent evaluation, effective March 3, 2004.  The Veteran disagreed with the decision and subsequently perfected this appeal.  Thereafter, in a June 2011 rating decision, the RO increased the disability rating for bilateral hearing loss to 50 percent, effective August 15, 2011.  Thus, the ratings for the Veteran's bilateral hearing loss are already staged.  The Board will determine whether evaluations in excess than those assigned by the RO are warranted.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or because of inconsistent speech discrimination scores, etc.  It also is to be used when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, along with Table VI, whichever results in the higher numeral.  38 C.F.R. 
§§ 4.85(c), 4.86(a). 

During the period from March 3, 2004, to August 14, 2011, the Veteran underwent a VA audiological evaluation in May 2005.  At this May 2005 audiological evaluation, he had an average puretone threshold of 100 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in both ears.  This calculates to Level IV hearing loss in the right ear and Level III hearing loss in the left ear under Table VI.  Applying Table VIa to the right ear calculates to Level X hearing loss in the right ear.  This table would not apply to the left ear because puretone thresholds at each of the four specified frequencies are not 55 decibels or more.  See 38 C.F.R. § 4.85, Tables VI and VIa.  The Veteran denied significant recreational noise exposure, any significant familial history, and vertigo and tinnitus.  The examiner indicated that the Veteran had a moderate to profound mixed hearing loss in the right ear and a moderate high frequency sensorineural hearing loss in the left ear.

In this regard, the May 2005 audiological evaluation results fail to establish a basis to award an evaluation in excess of 20 percent.  If applying Table VI, the Veteran's hearing loss warrants no more than a 10 percent evaluation.  If applying Table VIa for the right ear and Table VI for the left ear, the Veteran's hearing loss warrants no more than a 20 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  Thus, the application of Table VIa to the right ear results in a higher evaluation.  There is no other medical evidence during this period of time to show that the Veteran's hearing loss disability warranted an evaluation in excess of 20 percent for this time period.  

On August 15, 2011, the Veteran underwent another VA audiological evaluation.  At this audiological evaluation, he had an average puretone threshold of 104 decibels in the right ear and 74 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  This calculates to Level V hearing loss in the right ear and Level V hearing loss in the left ear under Table VI, and Level X hearing loss in the right hear and Level VI hearing loss in the left ear under Table VIa.  See 38 C.F.R. § 4.85, Tables VI and VIa.  The Veteran reported that his hearing loss was often embarrassing, as he was unable to understand conversations around him.  He also reported having to look at people's faces to follow a conversation.  He further indicated that he had trouble understanding the television and his clients.

Nevertheless, despite the Veteran's complaints, the August 2011 audiological evaluation results fail to establish a basis to award an evaluation in excess of 50 percent if applying Table VIa.  A Level X right ear hearing loss and a Level VI left ear hearing loss warrants a 50 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  If applying Table VI to the clinical findings, this calculates to no more than a 20 percent evaluation.  Thus, the application of Table VIa provides a higher evaluation.  There is no other medical evidence during this period of time to show that the Veteran's hearing loss disability warrants an evaluation in excess of 50 percent for this time period.  

The Board has considered the potential application of other various provisions,  38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The Board acknowledges the Veteran's reports of difficulty hearing the television and understanding conversations with others.  The Veteran's level of hearing impairment, however, falls squarely within the assigned 20 percent rating for the period prior to August 15, 2011, and within the currently assigned 50 percent evaluation.  Moreover, the Veteran's word recognition scores have been no lower than 76 percent.  The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id. 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 percent prior to August 15, 2001, is denied.

Entitlement to an initial disability rating in excess of 20 percent as of August 15, 2001, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


